UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7396



PATRICK LEWIS RUDD,

                                           Petitioner - Appellant,

          versus


STEPHEN M. DEWALT, Warden, Federal Prison
Camp; FEDERAL BUREAU OF PRISONS; UNITED STATES
OF AMERICA,

                                          Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-03-713-5-BO)


Submitted:   February 9, 2005          Decided:     February 14, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Lewis Rudd, Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Patrick Lewis Rudd appeals the district court’s judgment

and orders denying his 28 U.S.C. § 2241 (2000) petition and his

motion for reconsideration.       We have reviewed the record and the

district court orders and affirm for the reasoning of the district

court.   See Rudd v. DeWalt, No. CA-03-713-5-BO (July 21, 2004 &

filed Sept. 17, 2004 & entered Sept. 21, 2004).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -